     Case 2:19-cv-10686-DMG-SS Document 1 Filed 12/18/19 Page 1 of 8 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Stuart Hanneman
7

8
                           UNITED STATES DISTRICT COURT

9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                           CASE NO. 2:19-cv-10686
12
     Stuart Hanneman,
13
                        Plaintiff,           PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
14
           v.                                  1. Violation of the Rosenthal Fair Debt
15
                                                  Collection Practices Act
16   Capital One Bank (USA), N.A.              2. Violation of the Telephone Consumer
                                                  Protection Act
17
                        Defendant.
18

19         COMES NOW Plaintiff Stuart Hanneman, an individual, based on
20   information and belief, to allege as follows:
21                                   INTRODUCTION
22      1. This is an action for damages brought by an individual consumer for
23   Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
24   Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
25   from engaging in abusive, deceptive, and unfair practices and violation of the
26   Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”),
27

28

                                               1
     Case 2:19-cv-10686-DMG-SS Document 1 Filed 12/18/19 Page 2 of 8 Page ID #:2




1    which prohibits the use of automated dialing equipment when making calls to
2    consumers.
3       2. Plaintiff brings this action against Defendant Capital One Bank USA, N.A.
4    (hereinafter “Defendant” or “Capital One”) for its abusive and outrageous conduct
5    in connection with debt collection activity.
6       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
7    following findings and purpose in creating the Rosenthal Act:
8
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
9          Unfair or deceptive collection practices undermine the public
10         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
11

12          (2) There is need to ensure that debt collectors and debtors exercise
13
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
14

15          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
16
            debts and to require debtors to act fairly in entering into and honoring
17          such debts, as specified in this title.
18
        4. While many violations are described below with specificity, this Complaint
19
     alleges violations of the statutes cited in their entirety.
20
        5. The TCPA was designed to prevent calls like the ones described herein, and
21
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
22
     intended to give consumers a choice as to how corporate entities may contact them
23
     and to prevent the nuisance associated with automated or prerecorded calls.
24
                                 JURISDICTION & VENUE
25
        6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
26
            U.S.C. §
27
     227.
28

                                                  2
     Case 2:19-cv-10686-DMG-SS Document 1 Filed 12/18/19 Page 3 of 8 Page ID #:3




1       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
2                              GENERAL ALLEGATIONS
3       8. Plaintiff Stuart Hanneman (hereinafter “Plaintiff”) is an individual residing
4    in the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
5       9. At all relevant times herein, Capital One was a company engaged, by the use
6    of mail, email, and telephone, in the business of collecting a debt from Plaintiff, and
7    a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
8       10. At all relevant times, Defendant acted as a “debt collector” within the
9    meaning of Cal. Civ. Code §1788.2(c)
10      11. Plaintiff opened an unsecured credit account with Defendant in 1999.
11      12. The account Plaintiff opened with Defendant was primarily for personal,
12   family or household purposes and is therefore a “debt” as that terms is defined by
13   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
14      13. Defendant has been attempting to collect on a debt that originated from
15   monetary credit that was extended primarily for personal, family, or household
16   purposes, and was therefore a “consumer credit transaction” within the meaning of
17   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
18      14. Because Plaintiff, a natural person allegedly obligated to pay money to
19   Defendant rising from what Plaintiff is informed and believes was a consumer credit
20   transaction, the money allegedly owed was a “consumer debt” within the meaning
21   of California Civil Code § 1788.2(f) of the Rosenthal Act.
22      15. Plaintiff is informed and believes that Defendant is one who regularly
23   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
24   collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
25   Act, and thereby engages in “debt collection” within the meaning of the California
26   Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
27   the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
28

                                               3
     Case 2:19-cv-10686-DMG-SS Document 1 Filed 12/18/19 Page 4 of 8 Page ID #:4




1       16. Plaintiff’s account was an unsecured credit account and Plaintiff began
2    making payments on the card shortly after it was opened.
3       17. Plaintiff was making payments on the account for several years before he
4    became financially unable to keep up with the monthly payments.
5       18. Defendant began contacting Plaintiff in approximately May of 2019 to
6    inquire about the status of the accounts and to collect on the payments that were no
7    longer being made.
8       19. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
9    seek some type of financial relief.
10      20. Counsel for Plaintiff sent Defendant a letter confirming representation of
11   Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly
12   and that all calls/letters/collection efforts were to no longer be directed at Plaintiff.
13      21. The contents of the letter also informed Defendant that Plaintiff was
14   withdrawing his consent to be contacted on his cellular telephone.
15      22. Counsel for Plaintiff sent the letter of representation via certified mail to
16   Defendant on or about June 28, 2019 and believes that Defendant received and
17   processed the letter on July 1, 2019.
18      23. Plaintiff informed Defendant that he was revoking his consent to be called
19   on his cellular telephone in June of 2019.
20      24. Defendant continued to contact Plaintiff even after receiving the June 28,
21   2019 letter of representation and revocation of consent.
22      25. Frustrated with the number of calls from Capital One between July 1, 2019
23   through September of 2019, Plaintiff sent a second letter of representation and
24   revocation of consent to Capital One. This second letter, also sent via certified mail,
25   attached a copy of the June 28, 2019 letter and was mailed on October 9, 2019.
26      26. Plaintiff believes that Capital One received the second certified letter on
27   October 15, 2019.
28

                                                  4
     Case 2:19-cv-10686-DMG-SS Document 1 Filed 12/18/19 Page 5 of 8 Page ID #:5




1       27. Defendant, despite receiving two notices from Plaintiff, continued to contact
2    Plaintiff through phone calls to Plaintiff’s cellular telephone.
3       28. Defendant would sometimes call Plaintiff numerous times each day
4    demanding payment on the account.
5       29. Defendant would use an automatic dialing machine when placing the calls to
6    Plaintiff.
7       30. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
8    to Defendant despite Defendant being notified that Plaintiff had retained counsel to
9    deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
10   to be contacted on his cellular telephone.
11      31. Defendant’s calls were frequent in nature and continued despite receiving
12   written confirmation that Plaintiff was represented by an attorney and that all calls
13   to Plaintiff’s cellular telephone were to stop.
14      32. Despite receiving written notice on two separate occasions regarding
15   Plaintiff’s representation by counsel and revocation of his consent to be contacted
16   on his cellular telephone Defendant continued to call and contact Plaintiff daily
17   regarding his account with Defendant.
18      33. The calls from Capital One still continue today – spanning from July 5, 2019
19   to present.
20
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
21                            (Cal. Civ. Code §§ 1788-1788.32)
22                             (Against Defendant Capital One)
23
        34. Plaintiff realleges and incorporates herein the allegation in each and every
24
     paragraph above as though fully set forth herein.
25
        35. Plaintiff provided written notice that he was represented by sending
26
     Defendant a letter with the name, address, and contact information of his attorney
27
     and informed Defendant that he was represented.
28

                                                  5
     Case 2:19-cv-10686-DMG-SS Document 1 Filed 12/18/19 Page 6 of 8 Page ID #:6




1       36. Defendant continued to call and attempt to make contact with Plaintiff
2    despite receiving notice of representation and being informed that Plaintiff had
3    retained counsel in an effort to deal with the debt that was owed to Defendant.
4       37. The calls and communications made by Defendant to Plaintiff were not
5    related to statements of Plaintiff’s account and were attempts to collect a debt.
6       38. To date Plaintiff has received over one hundred calls and from Defendant
7    after Defendant was made aware that Plaintiff was represented by an attorney.
8    Plaintiff continues to receive calls today.
9       39. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
10   receiving noticed that Plaintiff had retained an attorney.
11
                             SECOND CAUSE OF ACTION
                                   (Violation of the TCPA)
12                                      (47 USC § 227)
13                            (Against Defendant Capital One)
14
        40.Plaintiff realleges and incorporates herein the allegation in each and every
15
     paragraph above as though fully set forth herein.
16
        41.Since at least early June of 2019 Defendant started calling Plaintiff’s cellular
17
     telephone requesting that payment be made on the accounts Plaintiff held with
18
     Defendant.
19
        42.Defendant was informed that Plaintiff revoked his consent to be contacted by
20
     Defendant in June of 2019.
21
        43.Defendant called Plaintiff numerous times since Plaintiff withdrew his
22
     consent to be contacted by an automatic dialing machine.
23
        44.Defendant would contact Plaintiff nearly daily regarding payment on the
24
     accounts.
25
        45.Defendant placed the above cited calls using an artificial or prerecorded voice
26
     to deliver the collection messages without Plaintiff’s prior express consent.
27

28

                                                   6
     Case 2:19-cv-10686-DMG-SS Document 1 Filed 12/18/19 Page 7 of 8 Page ID #:7




1         46.All calls placed by Defendant to Plaintiff utilized an “automatic telephone
2    dialing system” as defined by 47 U.S.C. §227(a)(1).
3         47.These calls were made to Plaintiff’s cellular telephone and were not calls for
4    an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
5         48.Plaintiff expressly revoked any consent that may have previously been given
6    to Defendant to be contacted by an automatic dialing machine in July of 2019.
7         49.Overall Plaintiff was contacted on at least 115 (one hundred and fifteen)
8    separate occasions by Defendant on his cellular phone despite informing Defendant
9    on two occasions that he was revoking any consent to be contacted on his cellular
10   telephone.
11        50.These telephone calls by Defendant, or its agent, violated 47 U.S.C.
12   §227(b)(1)(A)(iii).
13                                PRAYER FOR RELIEF
14   WHEREFORE, Plaintiff prays for judgment as follows:
15              a. An award of actual damages pursuant to California Civil Code
16                 §1788.30(a), as will be proven at trial, which are cumulative and in
17                 addition to all other remedies provided for in any other cause of action
18                 pursuant to California Civil Code §1788.32.
19              b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
20                 §1788.30(b), which are cumulative and in addition to all other remedies
21                 provided for in California Civil Code §1788.32; and
22              c. An award of costs of litigation and reasonable attorney’s fees pursuant
23                 to Cal. Civ. Code §1788.30(c).
24              d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
25                 §227(b)(3)(C) for each and every violation.
26              e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
27                 conduct in the future.
28   //
                                                7
     Case 2:19-cv-10686-DMG-SS Document 1 Filed 12/18/19 Page 8 of 8 Page ID #:8




1
                                           Gale, Angelo, Johnson, & Pruett, P.C.
2    Dated:     December 18, 2019                 By: /s/ Joe Angelo
3                                                 Joe Angelo
                                                  Elliot Gale
4
                                                  Attorneys for Plaintiff
5

6
                            DEMAND FOR JURY TRIAL

7         Plaintiff hereby demands trial of this matter by jury.
8

9
                                           Gale, Angelo, Johnson, & Pruett, P.C.
10   Dated: December 18, 2019                     /s/ Joe Angelo
11                                                Joe Angelo
                                                  Elliot Gale
12
                                                  Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              8
